LEVINE, J.
Epitomized Opinion
Published Only In Ohio Law Abstract
James Cantillon was charged by writeen complaint, filed in the Municipal Court of Cleveland, with having committed a contempt of court. The complaint charged that while Judge Virgil J. Terrell was engaged in the trial for case in the criminal branch of said court, Cantillon, a deputy clerk of the court, rushed into the court room and started away with one of the files, whereupon he was accosted by the judge, who demanded to know why he was taking the file. Cantillon replied that he was taking the file to the room of Judge Hull, another judge of said court, who Cantillon said knew about the case.
The judge declared that the case would be tried “here” and then Cantillon said that if so the defendant in the case would have to demand a jury because he, Cantillon, would advise defendant to demand a jury for the reason that twelve men would give him a fairer trial than one. The complaint alleged that Cantillon stood before the court in an arrogant and defiant attitude. On error proceedings, brought by Cantillon, the Court of Appeals held:
By 12136 GC. a court may summarily punish a person guilty of misbehavior so near the presence of the court as to obstruct the administration of justice. Under this section no written charges are required. The court having chosen here to reduce his charges to writing, the accused cannot be held to anything not contained in such writing. An examination of the record does not disclose wherein any of the acts of Cantillon obstructed the administration of justice. It follows that the court was without power to find Cantillon guilty of contempt. Judgment reversed and defendant discharged.